

117 HR 2285 IH: Washington, DC Area Helicopter Noise Information Exchange Act of 2021
U.S. House of Representatives
2021-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2285IN THE HOUSE OF REPRESENTATIVESMarch 29, 2021Ms. Norton (for herself, Mr. Connolly, Mr. Beyer, Mr. Raskin, Mr. Brown, and Mr. Trone) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Federal Aviation Administration to implement a Government Accountability Office recommendation relating to helicopter noise in the Washington, DC area, and for other purposes.1.Short titleThis Act may be cited as the Washington, DC Area Helicopter Noise Information Exchange Act of 2021.2.Information sharing requirement(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, shall establish a mechanism to make helicopter noise complaint data accessible to the Federal Aviation Administration and helicopter operators operating in the Washington, DC area, based on the recommendation of the Government Accountability Office in the report published on January 7, 2021, titled Aircraft Noise: Better Information Sharing Could Improve Responses to Washington, D.C. Area Helicopter Noise Concerns.(b)CooperationAny helicopter operator operating in the Washington, DC area shall provide helicopter noise complaint data to the Federal Aviation Administration through the mechanism established under subsection (a).(c)DefinitionsIn this Act:(1)Helicopter noise complaint dataThe term helicopter noise complaint data—(A)means general data relating to a complaint made by an individual about helicopter noise in the Washington, DC area and may include—(i)the location and description of the event that is the subject of the complaint;(ii)the start and end time of such event;(iii)a description of the aircraft that is the subject of the complaint; and(iv)the airport name associated with such event; and(B)does not include the personally identifiable information of the individual who submitted the complaint.(2)Washington, DC areaThe term Washington, DC area means the area inside of a 30-mile radius of Ronald Reagan Washington National Airport. 